THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   Magnolia North Property Owners' Association, Inc.,
   Respondent,

   v.

   Heritage Communities, Inc., Heritage Magnolia North,
   Inc., and Buildstar Corporation, Petitioners.

   Appellate Case No. 2012-212048



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                     Appeal from Horry County 

               Clifton Newman, Circuit Court Judge



                        Opinion No. 27577 

        Heard February 19, 2015 – Filed September 30, 2015 



        DISMISSED AS IMPROVIDENTLY GRANTED


   C. Mitchell Brown, William C. Wood, Jr., and Brian P.
   Crotty, all of Nelson Mullins Riley & Scarborough, LLP,
   of Columbia; and William L. Howard, Stephen L.
   Brown, and Jeffrey J. Wiseman, all of Young Clement
   Rivers, LLP, of Charleston, for Petitioners.

   John P. Henry and Philip C. Thompson, both of
   Thompson & Henry, PA, of Conway, for Respondent.
PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Magnolia North Property Owners' Ass'n v. Heritage Communities, Inc.,
397 S.C. 348, 725 S.E.2d 112 (Ct. App. 2012). We now dismiss the writ as
improvidently granted.


DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.